KEN PAXTON
                                      ATTORNEY GENERAL OF TEXAS



                                           September 8, 2017



The Honorable Jodie Laubenberg                         Opinion No. KP-0161
Chair, House Committee on Elections
Texas House of Representatives                         Re: Requirements for signatures on a petition
Post Office Box 2910                                   filed in connection with a candidate's
Austin, Texas 78768-2910                               application for a place on the ballot ·
                                                       (RQ-0151-KP)             .

Dear Representative Laubenberg:

        The Election Code requires certain candidates seeking placement on a ballot to file,
alongside an application for candidacy, a petition containing a specified number of signatures from
qualifying voters. See TEX. ELEC. CODE §§ 142.004, 172.021(b), (f); see also id. § 142.007
("Number of Petition Signatures Required"). You request an opinion concerning the requirements
for voter signatures on such a petition. 1 Election Code subsection 141.063(a)(2) provides that a
signature on a petition is valid if, among other requirements, it includes the following information
with respectto each signer:

                (A) the signer's residence address;

                (B) the signer's date of birth or the signer's voter registration
                number and, ifthe territory from which signatures must be obtained
                is situated in more than one county, the county ofregistration;

                (C) the date of signing; and

                (D) the signer's printed name.

Id. § 141.063(a)(2). You question whether a petition signature is "rendered invalid by the mere
fact that the signer's printed name does not exactly match the signer's voter registration, if the
validity of the signature can otherwise be verified by public records." Request Letter at 1.

        "Our objective in construing a statute is to give effect to the Legislature's intent, which
requires us to first look to the statute's plain language." See Lippincott v. Whisenhunt, 462 S.W.3d
507, 509 (Tex. 2015). "If that language is unambiguous, we interpret the statute according to its
plain meaning." Id. The plain language of section 141.063 does not require a qualified voter who

        1Letter from Honorable Jodie Laubenberg, Chair, House Comm. on Elections, to ·Honorable Ken Paxton,

Tex. Att'y Gen. at 1 (Feb. 22, 2017), https://www.texasattomeygeneral.gov/opinion/requests-for-opinion-rqs
("Request Letter").
The Honorable Jodie Laubenberg - Page 2              (KP-0161)



signs a petition to print his or her name exactly as the name appears on the voter registration list.
Rather, subsection 141.063(c) expressly provides that "[t]he use of ditto marks or abbreviations
does not invalidate a signature ifthe required information is reasonably ascertainable." TEX. ELEC.
CODE § 141.063(c). By permitting the use of ditto marks or abbreviations in providing the
information required to validate a signature, the Legislature allowed for a printed name that does
not exactly match the name on the signer's voter registration card, as long as the information is
reasonably ascertainable.

         Furthermore, the Texas Supreme Court, in addressing the validity of a petition signature
when the signer omitted some residence address information, concluded that omitting certain
information listed in the statutory requirements will not necessarily invalidate a signature. See In
re Bell, 91 S.W.3d 784, 787 (Tex. 2002). Emphasizing that "one of the principal purposes behind
the Election Code" requirements is to prevent election fraud, the Court held that doing so does not
require invalidating a petition signature "if the signer provides enough information to allow
verification of the signer's voting eligibility for a particular election." Id. Consistent with the
Texas Supreme Court's reasoning, the Fort Worth Court of Appeals addressed the validity of
signatures on petitions calling for a tax roll-back election. Vinson v. Burgess, 775 S.W.2d 509,
511 (Tex. App.-Fort Worth 1989, no writ). The county clerk in that case invalidated any
signature on the petitions that did not exactly match the name as it appeared on the voter
registration list. Id. Ordering the county to reconsider the validity of those petitions, the court of
appeals concluded that the law did not require the petition signature to exactly match the voter
registration list. Id. at 512. Likewise, with regard to your question, a petition signature is not
automatically rendered invalid when the signer's printed name on the petition does not exactly
match the signer's name as listed on voter registration rolls. See In re Bell, 91 S.W.3d at 787;
Vinson, 755 S.W.2d at 511; see also Sears v. Strake, 764 S.W.2d 805, 806 (Tex. App.-Houston
[I st Dist.] 1988, orig. proceeding) (declining to issue mandamus to order the rejection of a petition
in which the printed names of the signers did not exactly match the signed names on the petition).

        You also ask what evidence an election official must consider in verifying the validity of a
signature under section 141.063 of the Election Code. Request Letter at 1. Subsection 141.065(a)
of the Election Code requires that each part of the petition include an affidavit from the person
circulating the petition- swearing that the person: "(1) pointed out and read to each signer, before
the petition was signed, each statement pertaining to the signer that appears on the petition;
(2) witnessed each signature; (3) verified each signer's registration status; and (4) believes each
signature to be genuine and the corresponding information to be correct." TEX. ELEC. CODE
§ 141.065(a). Subsection 141.065(b) further provides that if a petition contains a complying
affidavit, "the authority with whom the candidate's application is filed may treat as valid each
signature to which the affidavit applies, without further verification, unless proven otherwise." Id.
§ 141.065(b). Pursuant to this provision, an election official may not be required to consider any
additional information to verify the validity of a signature.

        However, if a dispute arises, or if an election official chooses to independently review and
validate each signature, the courts provide guidance on what evidence the election official must
consider. To verify a signature, the Texas Supreme Court advised that election officials must
"examine the voter registrati9n records maintained" by the county along with all of the information
provided by the signer in the petition. In re Bell, 91 S.W.3d at 788. Similarly, the court of appeals
The Honorable Jodie Laubenberg - Page 3            (KP-0161)



in Vinson v. Burgess concluded that the election official considering the validity of the petitions
must, "at a minimum, for each signature reviewed," compare "all of the information on the petition
and the comparable information in the voter registration records." 775 S.W.2d at 512; see also In
re Vera, 71 S.W.3d 819, 820-21 (Tex. App.-Eastland 2002) (emphasizing that petition signatures
can be "readily verified by checking the voter registration records").
The Honorable Jodie Laubenberg - Page 4          (KP-0161)



                                     SUMMARY

                      Section 141.063 of the Election Code does not require that a
              qualified voter who signs a petition to place a candidate's name on
              the ballot print the voter's name exactly as the name appears on the
              voter registration list. Thus, a signature on such a petition is not
              automatically rendered invalid when the signer's printed name does
              not exactly match the signer's name as listed on voter registration
              rolls.

                      An election official verifying such a signature for validity
              must consider all of the information provided by the voter in the
              petition and the voter's registration records.

                                            Very truly yours,


                                          ~?~
                                            KEN PAXTON
                                            Attorney General of Texas



JEFFREY C. MATEER
First Assistant Attorney General

BRANTLEY STARR
Deputy First Assistant Attorney General

VIRGINIA K. HOELSCHER
Chair, Opinion Committee